DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to a method and scheduled entity wireless communication device for receiving a sounding reference signal (SRS) configuration from a network; configuring at least four antennas of a scheduled entity wireless communication device based on the SRS configuration, wherein the SRS configuration configures at least one of the at least four antennas to simultaneously support SRS antenna switching and an uplink (UL) multiple-input multiple-output (MIMO) communication; and transmitting an SRS communication according to the SRS configuration, classified in H04B7/0613.
II. Claims 21-37, drawn to a method and scheduling entity wireless communication device for receiving a transmission capability reporting from a scheduled entity wireless communication device, wherein the scheduled entity comprises at least four antennas; determining, based at least in part, on the transmission capability report whether the scheduled entity wireless communication device is capable of simultaneously supporting sounding reference signal (SRS) antenna switching and an uplink (UL) multiple-input multiple-output (MIMO) communication; and generating an SRS configuration for the scheduled entity wireless communication device based on the determination, wherein the SRS configuration indicates that the scheduled entity wireless communication device is to configure at least one of the at least four antennas to simultaneously support the SRS antenna switching and the UL MIMO communication, classified in H04B7/0456.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as receiving an SRS configuration from a network; configuring antennas based on the SRS configuration, wherein the SRS configuration configures at least one of the antennas to simultaneously support SRS antenna switching and an UL MIMO communication; and transmitting an SRS communication according to the SRS configuration. Subcombination II has separate utility such as receiving a transmission capability reporting from a scheduled entity wireless communication device; determining, based at least in part, on the transmission capability report whether the scheduled entity wireless communication device is capable of simultaneously supporting sounding reference signal (SRS) antenna switching and an UL MIMO communication; and generating an SRS configuration for the scheduled entity wireless communication device based on the determination. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    The inventions have acquired a separate status in the art in view of their different classification;
(b)    The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries;
(d)    The prior art applicable to one invention would not likely be applicable to another invention;
(e)    The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474